543 F.2d 1124
UNITED STATES of America, Plaintiff-Appellee,v.Jose De Jesus VILLEGAS-CODALLOS, Defendant-Appellant.
No. 75-3023.
United States Court of Appeals,Ninth Circuit.
Oct. 28, 1976.

Robert L. Grimes (argued), of Grimes & Warwick, San Diego, Cal., for defendant-appellant.
Michael E. Quinton, Asst. U.S. Atty.  (argued and on the brief), San Diego, Cal., Terry J. Knoepp, U.S. Atty.  (on the brief), San Diego, Cal., for plaintiff-appellee.
Before HUFSTEDLER and WALLACE, Circuit Judges, and INGRAM,* District Judge.
PER CURIAM:


1
Appellant has appealed from an order forfeiting his bail when he failed to appear for his Omnibus Hearing.  Appellant fled to Mexico after he was released on bail, and he has been a fugitive ever since.


2
Under these circumstances, we decline to adjudicate appellant's case.  As the Supreme Court stated in Molinaro v. New Jersey (1970) 96 U.S. 365, 366, 90 S.Ct. 498, 24 L.Ed.2d 586:  "No persuasive reason exists why this Court should proceed to adjudicate the merits of a criminal case after the convicted defendant who has sought review escapes from the restraints placed upon him pursuant to the conviction.  While such an escape does not strip the case of its character as an adjudicable case or controversy, we believe it disentitles the defendant to call upon the resources of the Court for determination of his claims.  In the absence of specific provision to the contrary in the statute under which Molinaro appeals, 28 U.S.C. Sec. 1257(2), we conclude, in light of the Smith [v. United States, 94 U.S. 97, 24 L.Ed. 32,] and Bonahan [v. Nebraska, 125 U.S. 692, 8 S.Ct. 1390, 31 L.Ed. 854,] decisions, that the Court has the authority to dismiss the appeal on this ground.  The dismissal need not await the end of the Term or the expiration of a fixed period of time, but should take place at this time."


3
A fortiori we should decline to review an order forfeiting bail when the appellant is a fugitive who has and who continues to escape the processes of the court.


4
Appeal dismissed.



*
 Honorable William A. Ingram, United States District Judge, Northern District of California, sitting by designation